Title: To Benjamin Franklin from William Shirley, 4 February 1756
From: Shirley, William
To: Franklin, Benjamin


On Sept. 29, 1755, the Assembly had authorized a committee to receive up to £10,000 by voluntary subscription “toward Furnishing of Provisions, and Blankets, or other warm Cloathing, to the Troops now at or near Crown Point.” The subscribers, the Assembly added, “ought to be thankfully reimbursed (with Interest) by future Assemblies.” The impasse between Governor Morris on appropriations for defense, of course, forced the Assembly to this unusual action lest it be blamed for refusing to support the campaigns against French incursions into the English colonies. Though Franklin’s involvement was not as a member of the committee, he was among those mentioned in the accounts delivered by it to the Assembly on Dec. 3, 1755, showing that £497 5s. 2½d. had been expended “exclusive of what was done gratis” in providing the supplies of which Shirley acknowledges receipt below.
 
Sir,
Boston, February 4, 1756.
I was favoured with your Letter at New-York, dated the 2d of December, acquainting me that your Assembly had sent a Present of Thirteen Hundred and Thirty-nine warm Waistcoats, One Thousand Pair of milled Stockings, and Three Hundred and Thirty-two Pair of knit Mittens, for the Comfort of the New-England Troops, and others, that might remain in Garrison in that cold Country the ensuing Winter; and desiring I would order a proper Disposition of them, which you supposed even by that Time in the Hands of Mr. Stevenson in Albany.
It was not ’till a few Days before my leaving New-York that I could learn the Certainty of this Cloathing’s being actually arrived at Albany, and had not Time before my Departure from thence to answer your Letter.
I am now, Sir, to acquaint you, that I have ordered a Distribution of the Cloathing, and to desire the Favour of you to make my Acknowledgments to the Assembly for this second Instance of their publick Spirit and Zeal for His Majesty’s Service, and the general Good of these Colonies, given by them in the Expedition against Crown-Point.
I cannot but hope that so laudable an Example will inspire the other Colonies with the like Spirit, so necessary at this critical Conjuncture for putting a Stop to the Invasions and Devastations of the French and their Indians within our Borders, and placing the British Northern Colonies in a State of Security against the Attempts which, from the Armament sent the last Year from France, and their known Designs, we have the utmost Reason to expect they will push this Year; and that it will continue to animate the Government of Pennsylvania in the common Cause, as it hath hitherto done, so highly to their Advantage.
Be pleased likewise to assure them, Sir, that I shall not be wanting in making a just Representation to His Majesty of these Marks of their Zeal for the Service of their King and Country, and doing every Thing in my Power for the Service of the Province. I am, with Truth and Regard, Sir, your most humble Servant,
W. Shirley.
